Title: To Thomas Jefferson from James Simpson, 4 July 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 4 July 1793. He encloses a copy of his 29 June dispatch to TJ sent by the brig Bacchus of Philadelphia, since which there has been no interesting news from Barbary. Seeing no likelihood of a speedy accommodation between the pretenders to the Moroccan throne, Spain has sought to demonstrate her neutrality by lately sending one consul to reside in Safi under Muley Ischem’s dominion and another to Tangier under Muley Suliman. Last Sunday a Turkish bashaw, lately governor of the Crimea, arrived in Leghorn on his way to Muley Suliman’s court, some say to act as the Grand Segnior’s mediator between the two brothers and others for private business. The row boats from Oran that continue to infest the hithermost parts of the Mediterranean make  navigation above Málaga very unsafe for unarmed vessels with American colors. The Moorish cruisers all lay totally neglected; none of the larger ones will ever be fit for sea again, and the smaller galleys are little better. Lord Hood sailed from here for the Mediterranean on 27 June with twenty sail of the line and about the same number of frigates and smaller vessels, joined by Don Juan de Lángara from Cádiz, besides the Cartagena fleet, with five three-deckers and three 70-gun ships. Other than deterring the ships at Toulon, the object of this grand fleet is publicly unknown.
